Case 1:19-md-02915-AJT-JFA Document 107 Filed 11/18/19 Page 1 of 5 PageID# 381




                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF VIRGINIA                           2^]^ / ■ •
                                          Alexandria Division                                         .
                                                                                                            - ^

 IN RE: CAPITAL ONE CONSUMER DATA                    )                                              *'i^i Pl/Sr
 SECURITY BREACH LITIGATION                          )          MDLNo. I;19md29I5(AJT/JFA)'
                                                     )

 This Document Relates to ALL Cases



                           APPLICATION FOR THE APPOINTMENT OF
                         ANNE T. REGAN AND MICHAEL R. CASHMAN TO
                           THE PLAINTIFFS STEERING COMMITTEE

          Pursuant to Pretrial Order #1 [Doc. 3] and Federal Rule of Civil Procedure 23(g), Anne

 T. Regan and Michael R. Cashman of Hellmuth & Johnson respectfully apply for appointment to

 serve on the Plaintiffs Steering Committee("PSC"). Ms. Regan and Mr. Cashman represent four

 Capital One credit card customers whose lawsuit against Defendants has been transferred to this

 Court.^ Their clients are residents of Minnesota, New Mexico, and Washington. Under the
 criteria enumerated by the Court, Ms. Regan and Mr. Cashman are exceedingly well qualified to

 justly and expeditiously prosecute to judgment or resolve this case on behalf of the putative

 class. They respectfully request that the Court appoint them as members of the PSC.

          Hellmuth & Johnson also supports the application of W. Lewis("Lew") Garrison, Jr., of

 Heninger Garrison Davis, as Interim Lead Counsel, and understands that Mr. Garrison also

 supports their application to the PSC.

 I.       MS. REGAN AND MR. CASHMAN HAVE EXTENSIVE EXPERIENCE IN
          COMPLEX LITIGATION.

          Ms. Regan and Mr. Cashman are partners of the law firm Hellmuth & Johnson, and they

 focus their practices on class actions and multi-district litigation. Their substantial experience


 'See Lundgren et al. v. Capital One Fin. Corp. et ai^ Case No.2:19-cv-01361, which is listed on
 Schedule B to Pretrial Order #1.

 28269.0001 -4415671 1
Case 1:19-md-02915-AJT-JFA Document 107 Filed 11/18/19 Page 2 of 5 PageID# 382
Case 1:19-md-02915-AJT-JFA Document 107 Filed 11/18/19 Page 3 of 5 PageID# 383
Case 1:19-md-02915-AJT-JFA Document 107 Filed 11/18/19 Page 4 of 5 PageID# 384
Case 1:19-md-02915-AJT-JFA Document 107 Filed 11/18/19 Page 5 of 5 PageID# 385
